COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 KAIRI SHOREA JERRIGAN,                        §               No. 08-18-00086-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               143rd District Court

 THE STATE OF TEXAS,                           §              of Ward County, Texas

                       State.                  §            (TC# 17-06-05848-CRW)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 22, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert V. Garcia, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 22, 2019.

       IT IS SO ORDERED this 27th day of November, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.